Citation Nr: 0204260	
Decision Date: 05/08/02    Archive Date: 05/17/02

DOCKET NO.  91-40 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a disability rating greater than assigned for 
conjunctivitis, currently evaluated as ten percent disabling.  

(The issue of entitlement to a disability rating greater than 
assigned for a right ankle strain, currently evaluated as 
zero percent disabling, will be the subject of a later 
decision.)


REPRESENTATION

Appellant represented by:	Keith D. Snyder, Attorney at 
Law


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel

INTRODUCTION

The appellant served on active duty from April 1964 to April 
1966.   

The procedural history of this case is lengthy and 
complicated.  It has been extensively reviewed in decisions 
of the Board of Veterans' Appeals (the Board) dated March 13, 
1996; May 16, 1997; April 30 1998; July 29, 1999; and 
February 15, 2000.  The Board believes that reiteration of 
the entire procedural history of this case would serve no 
useful purpose.

This matter was last before the Board in February 2000.  At 
that time, the Board denied the appellant's claim of 
entitlement to a compensable disability rating for a right 
ankle strain, granted an increased rating of  10 percent for 
conjunctivitis, and denied service connection for 
prostatitis.  The appellant challenged these determinations 
by appealing to the United States Court of Appeals for 
Veterans Claims (the Court).  

In February 2001, pursuant to an unopposed motion for remand 
made on behalf of the appellee Acting Secretary of Veterans 
Affairs, the Board's February 2000 decision was vacated in 
part by the Court and the appellant's claims were remanded  
to the Board for readjudication under the Veterans Claims 
Assistance Act of 2000, Pub.L. No. 106-475, 114 Stat. 2096 
(November 9, 2000) [codified as amended at 38 U.S.C.A. § 5100 
et seq. (West 2001)] (the VCAA).  In particular, the Court 
vacated and remanded the Board's decision to the extent that 
it denied an increased evaluation for a right ankle strain 
and an increased evaluation in excess of 10 percent for 
conjunctivitis.  

The Court also vacated and remanded the appellant's claim of 
service connection for prostatitis.  However, in February 
2002, the appellant withdrew this claim, and  that issue is 
no longer on appeal.  See 38 C.F.R. § 20.204(b) (2001); 
Hamilton v. Brown, 4 Vet. App. 528, 544 (1993)   


Having reviewed the evidence of record in light of the VCAA 
and other applicable law, the Board is of the opinion that 
the appellant's claim pertaining to conjunctivitis is ready 
for appellate review.  The Board is undertaking additional 
development on the appellant's claim pertaining to an 
increased rating for service-connected right ankle strain 
pursuant to authority granted by 67 Fed. Reg. 3.099, 3,104 
(January 23, 2002) [to be codified at 38 C.F.R. 
§ 19.9(a)(2)].  When such development is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903 967 Fed. Reg. 3,009, 3,015 (January 23, 2002) 
[to be codified at 38 C.F.R. § 20.903].  After giving notice 
and reviewing the appellant's response, the Board will 
prepare a separate decision addressing this issue.    


FINDING OF FACT

The medical evidence of record indicates that the appellant 
has chronic allergic  conjunctivitis which is active.

CONCLUSION OF LAW

The appellant is assigned the maximum schedular rating for 
conjunctivitis.  An increased disability rating is not 
warranted.  38 U.S.C.A. §§ 1155 (West 1991); 38 C.F.R. § 
4.84a, Diagnostic Code 6018 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant seeks a disability rating greater than the 10 
percent which is currently  assigned for his service-
connected conjunctivitis.  

As indicated in the Introduction, the Board granted a 10 
percent disability rating for conjunctivitis in a February 
2000 decision.  The pertinent evidence and the Board's 
reasoning are found on pages 12-15 of that decision.  
Subsequent to the Board's February 2000 review, the appellant 
has not presented to the Board evidence argument in support 
of his claim for a higher disability rating.  Moreover, to 
the Board's knowledge, the appellant presented no specific 
argument to the Court as to this issue.  The Court's docket 
sheet is of record, and reflects that apart from the motion 
to remand which returned this matter to the Board, the 
parties submitted no substantive pleadings with regard to the 
Board's February 2000 decision.  

By law, the Board's statement of reasons and bases for its 
findings and conclusions on all material facts and law 
presented on the record must be sufficient to enable the 
claimant to understand the precise basis for the Board's 
decision, as well as to facilitate review of the decision by 
courts of competent appellate jurisdiction.  The Board must 
also consider and discuss all applicable statutory and 
regulatory law, as well as the controlling decisions of the 
appellate courts.  See Vargas-Gonzalez v. West, 12 Vet. App. 
321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 
(1990); 38 U.S.C.A. § 7104(d)(1) (West 1991).  

To the extent that this decision reiterates factual summaries 
or analyses of this matter previously issued by the Board, it 
is emphasized that such repetition only represents those 
matters that have remained unchanged by the Court's remand 
directives and evidence subsequently developed by the RO.  
See Fletcher v. Derwinski, 1 Vet. App. 394, 397 (1991) [For 
the general proposition that in proceeding with a decision on 
the merits of the appellant's claims subsequent to remand, 
the Board is to fully readjudicate the issues on appeal in 
accordance with Court's directives, and such is not "merely 
for the purposes of rewriting the opinion so that it will 
superficially comply with the 'reasons or bases' requirement 
of 38 U.S.C. § 7104(d)(1).  A remand is meant to entail a 
critical examination of the justification for the 
decision."].  


Factual Background

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. 4.1 
(2001); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).

The appellant's service medical records showed that he was 
noted to have had an acute episode of the conjunctivitis in 
September 1964.  The record further reflects in March 1979, 
March 1991 and November 1991, the appellant was noted to have 
a history of treatment for conjunctivitis.  The appellant 
first sought service connection for bilateral conjunctivitis 
by application received in August 1994.

In a March 1996 report, J.A.C.S., M.D., diagnosed the 
appellant to have chronic allergic conjunctivitis, 
bilaterally.  During a VA eye examination in August 1997, the 
conjunctiva were injected +3.  The appellant was diagnosed to 
have allergic conjunctivitis.  Service connection for 
conjunctivitis was granted by Board decision dated in April 
1998.  

In a July 1998 report, Dr. J.A.C.S. reiterated his previous 
diagnosis of chronic allergic conjunctivitis.  The 
appellant's eyes were reported to have redness, itching and 
swelling and the conjunctiva were injected +2.  During the 
course of a September 1998 VA examination, it was noted that 
the appellant had a "history of chronic conjunctivitis on 
treatment" with prescribed medication.  The diagnosis was 
chronic conjunctivitis by history.

Relevant Law and Regulations

Increased rating claims - in general

The appellant's rating claim is to be decided based upon the 
application of the VA Schedule for Rating Disabilities 
(Schedule), 38 C.F.R. Part 4 (2001), which is predicated upon 
the average impairment of earning capacity.  See 38 U.S.C. § 
1155 (West 1991); 38 C.F.R. §§ 3.321(a) and 4.1 (2001).  
Separate diagnostic codes identify various disabilities.    

The degree of impairment resulting from a disability involves 
a factual determination of the current severity of the 
disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 
(1994); see also Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  In resolving this factual issue, the Board may only 
consider the specific factors as are enumerated in the 
applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 
204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992).  

Specific rating criteria

The appellant's disability is evaluated under 38 C.F.R. 
§ 4.84a, Diagnostic Code 6018 (2001) [conjunctivitis, 
chronic, other].  Under this provision, where there is an 
active process with objective symptoms, a 10 percent 
disability evaluation is warranted.  Where the condition is 
considered to be healed, the residuals are to be rated and 
where there are no residuals, a noncompensable disability 
evaluation is applicable.  A 10 percent disability evaluation 
is the maximum schedular evaluation under the Schedule 
pertaining to this disorder.    

Analysis

Initial considerations:  the VCAA

As noted above, this case was remanded by the Court in 
February 2001 based on a motion of the Acting Secretary of 
Veterans Affairs which was unopposed by the appellant.  The 
sole reason for the motion was the then-recent passage of the 
VCAA.   The Board has therefore given careful consideration 
to the provisions of the VCAA.  This law redefines the 
obligations of VA with respect to the duty to assist.  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  Regulations implementing the VCAA 
have been enacted.  See 66 Fed. Reg. 45, 620 (August 29, 
2001) [codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
regulations are accordingly applicable.  See Holliday v. 
Principi, 14 Vet. App. 280 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

After having carefully reviewed the record on appeal, and for 
reasons expressed immediately below, the Board has concluded 
that the requirements of the VCAA have been effectively 
satisfied with respect to the issue of entitlement to an 
increased rating for conjunctivitis.

(i.) Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and 
evidence which is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The record in this case demonstrates in this regard that the 
October 1998 Statement of the Case, which was provided to the 
appellant in November 1998 detailed the law and regulations 
pertaining to the rating of conjunctivitis and articulated 
the bases underlying the assigned rating.  Further, although 
the Board's February 2000 decision has been vacated by the 
Court, it was obviously received by the veteran.  In that 
decision, the appellant was apprised of the law and 
regulations pertaining to the assignment of disability 
ratings and how they are applied to his claim, as well as the 
fact that he has been assigned the maximum schedular rating 
for the disorder.  The Board's August 2001 letter provided 
additional notice to the appellant.  He  has been provided 
with ample opportunity to present evidence and argument 
throughout the course of this appeal.

(ii.)  Duty to assist

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  The VCAA further provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001).  Regulations have been implemented 
in support of the VCAA.   38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  
  
In a February 12, 2002 informal hearing presentation, 
Disabled American Veterans, who was the appellant's 
representative at the time, requested that this issue be 
remanded for another eye examination.  The only reason stated 
was the passage of time since the last eye examination.

As of February 21, 2002, the appellant is represented by an 
attorney.  Although the attorney submitted additional medical 
evidence pertaining to, and requested an examination of, the 
appellant's right ankle, the attorney made no mention of the 
appellant's conjunctivitis.  No recent evidence documenting 
complaints of or treatment for conjunctivitis has been 
submitted, despite clear invitations to do so in the motion 
for remand, as adopted by the Court, and the Board's August 
2001 letter.  

Prior to the enactment of the VCAA, it was well-settled law 
that in order to trigger VA's obligation to assist in the 
development of an increased rating claim, a claimant would 
only need submit his competent testimony that symptoms, 
reasonably construed as related to the service-connected 
disability, have increased in severity since the last 
evaluation.  See Proscelle v. Derwinski, 2 Vet. App. 629, 
631-2 (1992); see also Jones v. Brown, 7 Vet. App. 134 
(1994). 

The VCAA has not altered this well-established law.  Indeed, 
the VCAA specifically provides in part that the assistance 
provided by VA shall include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary, as further defined by statute, to make 
a decision on the claim.  38 U.S.C.A. § 5103A. 

The appellant is not contending that his service-connected 
conjunctivitis has become worse since the last examination.  
Moreover, as will be explained below, the appellant is 
receiving the highest schedular rating for conjunctivitis and 
he has not requested an extraschedular rating.  Under the 
circumstances here presented, a VA eye examination is not 
necessary.  

The Board believes that the record now contains sufficient 
medical evidence upon which it may render an informed 
decision on each of the issue on appeal.  The appellant has 
not pointed to any pertinent evidence which exists and which 
has not been associated with his claims folder.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
issue has been consistent with the provisions of the new law.  
Under these circumstances, a remand of this matter for 
further development would not avail the appellant or aid the 
Board's inquiry, and would only serve to unnecessarily delay 
a decision.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits as to the issue of entitlement to an increased 
disability rating for conjunctivitis.  

Discussion

As noted above, the sole reason for the Court's remand was 
the passage of the VCAA.  The Board has discussed the VCAA at 
length above.  The motion for remand made it clear that the 
appellant was free to present evidence and argument in 
support of his claim, to include identifying any purported or 
perceived errors in the Board's February 2000 decision.  The 
appellant was offered further opportunity to do so in a 
letter from the Board dated August 13, 2001.  No evidence was 
subsequently submitted.  The only argument presented was a 
contention that another VA examination should be provided to 
the appellant.  That matter has been addressed above.  No 
substantive argument has been provided by or on behalf of the 
appellant.  In particular, he has identified no perceived 
errors in the Board's February 2000 decision with regard to 
conjunctivitis.

The appellant is in receipt of the maximum schedular 
evaluation under  38 C.F.R. § 4.84a, Diagnostic Code 6018 
(2001) [conjunctivitis, other, chronic].  

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993). It has been observed that 
one Diagnostic Code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the current diagnosis and demonstrated 
symptomatology. It has been similarly held that any change in 
Diagnostic Code by a VA adjudicator must be specifically 
explained. 
See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Under the rating schedule, separate rating criteria are 
provided for conjunctivitis that is trachomatous, and for 
other, nontrachomatous conjunctivitis. See 38 C.F.R. § 4.84a, 
Diagnostic Codes 6017, 6018 (2001).  Chronic trachomatous 
conjunctivitis is rated under Diagnostic Code 6017, with a 
maximum rating of 30 percent.  Chronic conjunctivitis other 
than chronic trachomatous conjunctivitis is rated under 
Diagnostic Code 6018, with a maximum schedular rating of 10 
percent.   

In this case, the appellant's medical history, current 
diagnosis and demonstrated symptomatology support the 
conclusion that the appellant has allergic conjunctivitis.  
As the medical records which have been recapitulated above 
make clear, the appellant has been diagnosed as having 
allergic conjunctivitis.  See the March 1996 and July 1988 
reports of J.A.C.S., M.D., who diagnosed the appellant as 
having chronic allergic conjunctivitis, bilaterally.  During 
a VA eye examination in August 1997, the appellant was 
diagnosed to have allergic conjunctivitis.  There is no 
medical or other evidence establishing the presence of 
trachomatous conjunctivitis, and the appellant does not 
appear to contend that he has trachomatous conjunctivitis.  
Accordingly, Diagnostic Code 6017 is not for application.  
Similarly, there is no evidence which suggests that any other 
diagnostic code is more appropriate than Diagnostic Code 
6018, and the appellant has pointed to none.

The Board observes in passing that, in addition to allergic 
conjunctivitis, the appellant has a bilateral pterygium, 
which is service connected and is currently assigned a zero 
percent rating as to the left eye.  A cataract of the left 
eye, which is not service connected, has also been 
identified.  Because the veteran is already  in receipt of 
the maximum schedular rating allowable for conjunctivitis, 
the precise nature and impact of the various eye disabilities 
is not pertinent to the Board's inquiry. 

The Board additionally observes that the appellant has not 
requested that this matter be referred for extraschedular 
consideration under the provisions of 38 C.F.R. § 3.321(b) 
(2001), and the RO has considered the matter on its own 
initiative.  [The Board observes that the RO cited 38 C.F.R. 
§ 3.321(b) in the Statement of the case dated October 29, 
1998, but it did not in fact consider the matter of an 
extraschedular rating for conjunctivitis.]

The Board is without authority to address the matter of 
extraschedular consideration under 38 C.F.R. § 3.321(b) 
unless the matter has been first raised by the appellant 
and/or adjudicated at the RO.  See VAOPGCPREC 6-96; see also 
38 U.S.C.A. § 7104(c) (West Supp. 2001) [the Board shall be 
bound in its decisions by the precedent decisions of the 
chief legal officer of VA].  See also Floyd v. Brown, 9 Vet. 
App. 88, 95 (1996).

In conclusion, for the reasons and bases expressed above the 
Board has determined that the preponderance of the evidence 
is against the appellant's claim of entitlement to an 
increased disability rating for conjunctivitis.  The benefit 
sought on appeal is accordingly denied.



ORDER

An increased disability rating for conjunctivitis is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 


